DETAILED ACTION
This Non-Final Office action is in response to the Interview conducted May 20, 2022.  Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Manthey reference (WO 2017/120141A1).
5.	Regarding claim 18, the Manthey reference further discloses:
a machine (FIG. 1) comprising:
a first cam (13) arranged at an angle on a vertical plane (FIG. 1—the first cam (13) extends vertically up and down in a vertical plane);
a connector (15, 16, 17) attached to the first cam (13);
a second cam (14) attached to the connector (15, 16, 17) arranged at an angle on the vertical plane (FIG. 1—approximately 90 degrees same as the first cam) at a horizontal offset 
compared to the first cam (FIG. 1—the cams (13, 14) are separated by a horizontal distance), the first cam (13) and the second cam (14) configured to rotate in unison [Paragraph 0031];
one or more cylinders (1), the one or more cylinders (1) attached to the first cam (13) (FIG. 1) or the second cam wherein the one or more cylinders (1) are positioned between the first cam and the second cam (FIG. 1); and
pistons (2) attached to and movable within each cylinder (1), the pistons configured to move as the first cam and the second cam rotate [Paragraph 0031].
6.	Regarding claim 19, the Manthey reference further discloses:
wherein the pistons (2) each have a connecting rod (FIG. 5), the connecting rods having one or more rod connectors (3, 4) connected to the first or the second cam (13, 14).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Manthey reference in view of the Calley reference (US Patent No. 4,767,939).
9.	Regarding claim 20, the Manthey reference further discloses:
a driving shaft (17), the driving shaft mounted for rotation about an axis connected to the second cam (14) wherein the driving shaft and the second cam are configured to rotate in unison [Paragraph 0031].  
The Manthey reference discloses the invention as essentially claimed.  However, the Manthey reference fails to disclose the driving shaft configured to develop a rotating magnetic field that generates current in armature winding located in a stator.
The Calley reference teaches it is conventional in the art of generating magnetic fields to provide as taught in (Column 3, lines 59-68) the driving shaft (33) configured to develop a rotating magnetic field that generates current in armature winding (37) located in a stator (36) 
(Column 3, lines 59-68).  Such configurations/structures would allow the flow of alternating current (Column 3, lines 59-68).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the Manthey reference, such that the machine further includes driving shaft configured to develop a rotating magnetic field that generates current in armature winding located in a stator, as clearly suggested and taught by the Calley reference, in order to allow the flow of alternating current (Column 3, lines 59-68). 
10.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Manthey reference in view of the Shen reference (CN 202065379U).
11.	Regarding claim 21, the Manthey reference fails to disclose:
	wherein the first cam is connected to a first gear mounted to a center of the first cam, the first gear configured to move in unison with the first cam.
	The Shen reference teaches it is conventional in the art of internal combustion engines to provide as taught in (FIG. 2) wherein the first cam (9) is connected to a first gear (1) mounted to a center of the first cam (9) (FIG. 2), the first gear configured to move in unison with the first cam [Paragraph 0013].  Such configurations/structures would allow long service life [Paragraph 0003].
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the machine of the Manthey reference, such that the machine further includes wherein the first cam is connected to a first gear mounted to a center of the first cam, the first gear configured to move in unison with the first cam, as clearly suggested and taught by the Shen reference, in order to allow long service life [Paragraph 0003].  
12.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Manthey reference.
13.	Regarding claim 24, the Manthey reference fails to disclose:
	wherein the first cam and the second cam are separated by a sixty degree angle wherein the horizontal offset is a 2 to 3-degree horizontal offset.
	It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a sixty degree angle to separate the first and second cam and to use a 2 to 3-degree horizontal offset, since it has been held that discovering an optimum value of a result effective variable and discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A) & MPEP 2144.05 (II-B).  
Allowable Subject Matter
14.	Claims 1, 3, and 6-17 allowed.
15.	Claims 22-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
16.	Applicant’s representative contacted the Office on May 20, 2022 to inform the Office that newly added claims 21-24 had not been examined.  The Office has now examined those newly added claims and updated the rejection.  Claims 18-21 and 24 still remain rejected.  
Conclusion 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747